Citation Nr: 0713067	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-40 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain, prior to September 26, 2003.

2.  Entitlement to an initial (staged) rating in excess of 20 
percent for chronic lumbar strain, including degenerative 
disc disease with spondylosis, from September 26, 2003.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 until January 
1970 and again from March 1971 until September 1988.  The 
Board also notes that the veteran had 3 months and 28 days of 
other service per his DD form 214.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Baltimore, Maryland.  The August 2003 rating decision granted 
service connection for chronic lumbar strain, and assigned a 
10 percent initial evaluation, effective from September 23, 
2000.  A December 2006 rating decision recharacterized the 
service-connected back disability as degenerative disc 
disease with spondylosis, and assigned an initial (staged) 
evaluation of 20 percent, effective from September 26, 2003.

This matter was previously before the Board in June 2006 and 
was remanded for further development.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes that the schedular criteria by which 
intervertebral disc syndrome is rated have changed twice 
during the pendency of the veteran's appeal.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Subsequently, the remaining diagnostic codes (including 
Diagnostic Code 5293) pertaining to rating back disabilities 
were also amended.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  As such, the adjudication 
of the increased rating claim for his service-connected 
degenerative disc disease with spondylosis must include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1  Vet. App. 308 (1991).   

However, the Board notes that the veteran has not been 
furnished with the diagnostic criteria for intervertebral 
disc syndrome, as set forth at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, as in effect both prior to, and from, September 
23, 2002, nor has he been furnished with the diagnostic 
criteria for this disability as they were subsequently 
revised as of September 26, 2003, based on incapacitating 
episodes, and set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The veteran's should be provided notice of all 
applicable diagnostic criteria for rating degenerative disc 
disease (intervertebral disc syndrome).  As diagnostic code 
5293/5243 is applicable to the veteran's service-connected 
lumbar spine disability, it is necessary that the veteran be 
provided with all versions of this regulation, and that the 
RO have an opportunity to consider all versions of this 
regulation (i.e., the criteria prior to and as of September 
23, 2002 for intervertebral disc syndrome as well as under 
the criteria in effect from September 26, 2003) in rating the 
veteran's lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the veteran's claims for 
(1) entitlement to an initial rating in 
excess of 10 percent for chronic lumbar 
strain, prior to September 26, 2003, and 
(2) entitlement to an initial(staged) 
rating in excess of 20 percent for 
chronic lumbar strain, including 
degenerative disc disease with 
spondylosis, from September 26, 2003.  
Consider all applicable rating criteria 
for the spine, including the criteria for 
rating intervertebral disc syndrome in 
effect prior to and from September 23, 
2002.  See 67  Fed. Reg. 54,345 (Aug. 22, 
2002).  Also consider the criteria for 
rating intervertebral disc syndrome based 
on incapacitating episodes as in effect 
from September 26, 2003.  See 68  Fed. 
Reg. 51,454 (Aug. 27, 2003).  Rate the 
veteran's lumbar spine disability by 
reference to whichever applicable 
schedular criteria are most favorable to 
him.

2.  Thereafter, if any benefit sought is 
not granted, the veteran should be 
provided a supplemental statement of the 
case and be afforded a reasonable period 
of time in which to respond.  The 
supplemental statement of the case should 
include all pertinent diagnostic codes 
for rating the low back disability at 
issue, to include all versions of 
Diagnostic Code 5293/5243.  The case 
should then be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



